United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  August 3, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-11454
                          Summary Calendar


STEVEN RAY NELSON,

                                     Plaintiff-Appellant,

versus

KEVIN CAULEY; ET AL.,

                                     Defendants,

CAROLYN MYRICK, Nurse; LAKE POINT HOSPITAL,

                                    Defendants-Appellees.
                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 3:04-CV-828
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Steven Ray Nelson, Texas prisoner # 1130776, appeals the

district court’s grant of summary judgment in favor of defendants

Carolyn Myrick and Lake Point Hospital in his 42 U.S.C. § 1983

action.   Nelson contends that the district court erred in

considering affidavits from Myrick and Deputy Randal C.

Garlington.    The affidavits in question constituted appropriate

summary judgment evidence.    See FED. R. CIV. P. 56(e).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-11454
                                  -2-

     Nelson contends that the district court erred in granting

summary judgment in favor of the defendants on his claim that

Myrick catheterized him without his consent to obtain a urine

sample.   He has not established that Myrick’s actions were the

result of compulsion from the State that would render her a

“state actor” for § 1983 purposes.    See Richard v. Hoechst

Celanese Chem. Group, Inc., 355 F.3d 345, 352 (5th Cir. 2003).

     Nelson also asserts that the district court erred in failing

to consider his claim that Myrick violated his constitutional

rights by testifying about the results of the urine sample at his

criminal trial.   Although the court failed to consider this

claim, this court may affirm the denial of relief on any ground

evident in the record.   See Bickford v. Int’l Speedway Corp., 654

F.2d 1028, 1031 (5th Cir. 1981).    Nelson has not shown that

Myrick’s testimony gives rise to a § 1983 claim.    See Briscoe v.

LaHue, 460 U.S. 325, 329-30 (1983).    His conclusional allegations

that Myrick conspired with the district attorney are insufficient

to overcome summary judgment.    See Little v. Liquid Air Corp., 37

F.3d 1069, 1075 (5th Cir. 1994)(en banc); Lynch v. Cannatella,

810 F.2d 1362, 1369-70 (5th Cir. 1987).

     Nelson has not established that the district court erred in

granting summary judgment.    See Cousin v. Small, 325 F.3d 627,

637 (5th Cir. 2003).   Consequently, the judgment of the district

court is AFFIRMED.